Citation Nr: 9929942	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  98-00 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to a disability evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2. Entitlement to an effective date for an award of service 
connection for PTSD, prior to April 19, 1996.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to December 
1975.

This matter comes to the Board of Veterans Appeals (Board) 
from a December 1996 rating decision of the Regional Office 
(RO) which granted the veteran's claim for service connection 
for PTSD, and assigned a 30 percent evaluation, effective 
April 19, 1996.  The veteran disagreed with the assigned 
rating and the effective date of the award.

During the hearing the veteran's representative stated that 
the veteran was going to file a formal claim of clear and 
unmistakable error (CUE), collaterally attacking the Board's 
June 1987 decision which denied service connection for an 
acquired psychiatric disorder, to include PTSD.  It was 
explained during the hearing to the veteran and his 
representative that if a formal claim, meeting the pleading 
requirements for CUE of Board decisions was filed with the 
Board, then the effective date claim would be inextricably 
intertwined with the CUE claim.  The representative indicated 
during the hearing that a formal claim of CUE of the Board's 
decision would be filed with the Board.  However, there is no 
indication of record that a claim of CUE has been filed with 
the Board in this case.  Therefore, since no claim of CUE has 
been filed pursuant to governing regulations, which 
specifically set forth pleading requirements, the Board will 
only consider the effective date claim.

The issue of entitlement to a disability evaluation in excess 
of 30 percent for PTSD will be considered in the REMAND 
section below.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. By decision in December 1987, the Board denied the 
veteran's claim for service connection for an acquired 
psychiatric disability, to include PTSD.

2. The veteran's reopened claim for service connection for 
PTSD was received on April 19, 1996.

3. By rating action dated in December 1996, the RO granted 
service connection for PTSD, and assigned a 30 percent 
evaluation, effective April 19, 1996.


CONCLUSION OF LAW

The criteria for an effective date for an award of service 
connection for PTSD prior to April 19, 1996 have not been 
met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400(r) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

Of record is a court-ordered psychological report, as well as 
a psychiatric evaluation, conducted in August and September 
1983.

The veteran submitted a claim for service connection for PTSD 
in January 1984.  

A psychiatric examination was conducted by the Department of 
Veterans Affairs (VA) in July 1986.  It was indicated that 
the veteran reported symptoms of PTSD in mild to moderate 
degree, but they did not seem to impair his overall 
functioning.  Following the psychological testing, the 
examiner noted that the veteran had anxiety and somatization 
in a passive-aggressive personality and a tendency to 
externalize and to attribute problems to sources outside 
himself.  The test findings were not typical or supportive of 
PTSD.  It was also concluded that the diagnosis was mixed 
personality disorder, with sociopathic and passive-aggressive 
features.  There was no primary Axis I diagnosis. 

In a decision dated in June 1987, the Board denied service 
connection for an acquired psychiatric disability, to include 
PTSD.  The Board concluded that the evidence failed to 
demonstrate that the veteran had PTSD.  

VA Form 21-526 was received on April 19, 1996.  The veteran 
indicated that he was seeking service connection for, among 
other disabilities, PTSD.  

The veteran was afforded a VA psychiatric examination in 
October 1996.  The diagnosis was PTSD.  

Based, in part, on this evidence, the RO, by rating action 
dated in December 1996, granted service connection for PTSD.  
A 30 percent evaluation was assigned, effective April 19, 
1996.

VA outpatient treatment records dated from April 19, 1996 to 
1998 have been associated with the claims folder.  

Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of service connection shall be the day 
following separation from active service or the date 
entitlement arose if the claim is received within 1 year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

The effective date for an award of service connection based 
on a reopened claim shall be the date of receipt of claim or 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(r).

It is not disputed that the Board considered and denied the 
veteran's claim for service connection for PTSD in June 1987.  
He essentially concedes the fact that he did not again seek 
service connection for PTSD until the claim received on April 
19, 1996.  In light of this fact, there is no basis on which 
an earlier effective date may be assigned.  In Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994), the Court held that in a 
case where the law is dispositive of the claim, it should be 
denied because of lack of legal entitlement under the law.  
The Board finds, accordingly, that an effective date prior to 
April 19, 1996 for an award of service connection for PTSD is 
not warranted.  


ORDER

An effective date for an award of service connection for PTSD 
prior to April 19, 1996 is denied.


REMAND

The veteran also asserts that his symptoms have increased in 
severity and that, therefore, a higher rating is warranted 
for PTSD.  VA outpatient treatment records dated from 1996 to 
1998 have been associated with the claims folder.  It was 
noted in February 1997 that he continued to have nightmares 
and arousal symptoms.  He indicated that he was close to his 
wife, but could not trust others.  The assessments were PTSD 
and depression.  In April 1997, it was reported that he was 
somewhat isolative and withdrawn, especially when he was 
having problems.  When seen in November 1997, it was stated 
that the veteran had fallen from thirteen feet and fractured 
his left arm and leg.  He had become extremely depressed and 
suicidal.  

The veteran underwent a psychological assessment by the VA in 
January 1998.  He described his PTSD symptoms as including 
re-experiencing the traumatic events in the form of 
nightmares, flashbacks and intrusive memories.  He endorsed 
avoidance and hyperarousal symptoms of PTSD, including social 
isolation and periodic hypervigilance.  It was reported that 
the testing suggested that the veteran was suffering from a 
longstanding depressive disorder, characterized by agitation 
and erratic behavior, and that a test score indicated the 
presence of a moderate to severe depression.  The diagnoses 
included chronic PTSD, dysthymic disorder, rule out 
generalized anxiety disorder, and personality disorder, not 
otherwise specified, with passive-aggressive features.  The 
Global Assessment of Functioning score was 55.

The Court has also held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluated the 
current state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
In this case, the most recent VA psychiatric examination is 
dated in October 1996 and the Board notes that the veteran 
has made evidentiary assertions that his condition was 
increased in severity since that time.  Pursuant to the 
provisions of 38 C.F.R. § 3.326(a) (1998), a VA examination 
will be authorized where there is a possibility of a valid 
claim.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his psychiatric 
disabilities since 1996.  After securing 
the necessary authorizations for release 
of this information, the RO should seek 
to obtain copies of all treatment records 
referred to by the veteran, and which 
have not already been associated with the 
claims folder.

2.  The veteran should then be afforded a 
VA psychiatric examination to determine 
the nature and severity of the 
manifestations of his PTSD.  The 
examination report should include a 
detailed account of all pathology found 
to be present.  If there are psychiatric 
disorders other than PTSD, the examiner 
should reconcile the diagnoses and should 
specify which symptoms are associated 
with each of the disorder(s).  If certain 
symptomatology cannot be dissociated from 
one disorder or another, it should be 
specified.  The psychiatrist should 
describe how the symptoms of PTSD affect 
the veteran's social and industrial 
capacity, and whether the condition is 
permanent in nature.  The report of the 
examination should include a complete 
rationale for all opinions expressed.  
All necessary special studies or tests 
are to be accomplished.  The examiner 
should assign a GAF score and a 
definition of the numerical code assigned 
in order to comply with the requirements 
of Thurber v. Brown,    5 Vet. App. 119 
(1993). The entire claims folder and a 
copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.


Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals


 

